Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/11/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US-4976777-A (US’777).
Regarding claim 1, US’777 discloses process for producing metallic pigments such as aluminum pigments from metal powder having controlled particle size distribution (abstract; col. 1, lines 9-12; example 1). An object of the present invention is to provide a process for classifying metal powders having a particle size of not greater than 30 um to obtain graded metal powders having a narrow particle size distribution (col. 2, lines 55 - 60).
US’777 discloses that when the raw material metal powder d50 is not larger than 2.5 μm, the content of the particles having particle sizes of not greater than 1 μm increases (col. 6, lines 5-7). Thus, by optimizing the raw material metal powder d50, the claimed content of the less than 1 micron metallic pigment can be obtained. “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596(Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000).
US’777 is silent about the exact less than 1 micron pigment content, However, it is well held that discovering an optimum value of a result-effective variable involves only routine skill in the art. In re Boesch, 617, F.2d 272, 205 USPQ 215 (CCPA 1980). In the instant case, the starting material d50 is a result-effective variable, because it would directly affect the less than 1 micron pigment content (columns. 4-6, Table 1). Therefore, it would have been obvious to one skilled in the art to have optimized the starting material d50 in the process of US’777 to obtain the desired less than 1 micron aluminum pigment content. See MPEP 2144.05 II.
With respect to “in a microscope image when the aluminum flakes are observed using a scanning electron microscope”, the examiner asserts that US’777 meets this limitation and the claims are directed toward a product and not a process for determining the particle numbers. The method to measure the particle number has no weight in a product claim since this is a process limitation. In addition and assuming arguendo, burden is upon applicants to show that the reference is not the same as the claimed ratio when measured according to the claimed invention.
The Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 3, US’777 discloses the metal powders (aluminum fakes) having a narrow particle size distribution for use in metallic pigments (col. 1, lines 9-10). It is known that the uniformity index increases with increasing particle size distribution narrowness. Therefore, the reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05). The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000)
With respect to “a particle size distribution of the aluminum flakes is measured using a laser diffraction type particle size distribution measurement device”, the examiner asserts that US’777 meets this limitation and the claims are directed toward a product and not a process for determining the particle size distribution. The method to measure the particle size distribution has no weight in a product claim since this is a process limitation. In addition and assuming arguendo, burden is upon applicants to show that the reference is not the same as the particle size distribution and the uniformity when measured according to the claimed invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4976777A (US’777) as applied to claim 1 above, further in view of JP2000273349A(JP’349).
Regarding claim 3, US’777 discloses a graded metal powder for metallic pigment set forth above.
But it is silent about the specific Rosin-Rammler uniformity index n set forth in claim 3.
JP’349 discloses that when the particle size distribution of aluminum flakes is represented by a Rosin-Rammler particle size diagram, the linear gradient n is required to be 2.7 or more, and preferably 2.9 or more because the linear gradient n is less than 2.7, the amount of fine powder increases ([0010]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the flake particle size distribution with a uniformity index n based on a Rosin-Rammler diagram obtained from the particle size distribution more than or equal to 2.7, motivated by the fact that JP’349 discloses that when the linear gradient n is less than 2.7, the amount of fine powder increases ([0010]). 
Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. 
Applicant argues that that Ozawa (US'777) merely discloses an aluminum flake pigment including 0.5% or less of sized aluminum powder each having a particle size of less than or equal to 1 µm. In particular, according to US'777, an aluminum flake pigment evaluated as having higher luminance includes sized aluminum powder that does not contain particles with a particle size of 1 µm or less. Thus, US'777 fails to provide a ratio of the number of the small-size aluminum flakes is more than or equal to 22%, of claim 1, and there is no overlap of the range between the features of US'777 and claim 1. 
Therefore, a person skilled in the art cannot easily conceive of an aluminum flake pigment having the features that "the aluminum flakes include small-size aluminum flakes each having a particle size of less than or equal to 1µm" and "in a microscope image when the aluminum flakes are observed using a scanning electron microscope, a ratio of the number of the small-size aluminum flakes is more than or equal to 22% and less than or equal to 35% with respect to the number of a whole of the aluminum flakes" of claim 1, and for which has a metallic pigment that provides a luxurious metallic feel.
The Examiner respectfully submits that US’777 discloses that when the raw material metal powder d50 is not larger than 2.5 μm, the content of the particles having particle sizes of not greater than 1 μm increases. Thus by optimizing the raw material metal powder d50, the claimed content of the less than 1 micron metallic pigment can be obtained. “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596(Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000).
US’777 is silent about the exact less than 1 micron pigment content, However, it is well held that discovering an optimum value of a result-effective variable involves only routine skill in the art. In re Boesch, 617, F.2d 272, 205 USPQ 215 (CCPA 1980). In the instant case, the starting material d50 is a result-effective variable, because it would directly affect the less than 1micron pigment content (columns. 4-6, Table 1). Therefore it would have been obvious to one skilled in the art to have optimized the starting material d50 in the process of US’777 to obtain the desired less than 1 micron aluminum pigment content. See MPEP 2144.05 II. The Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Applicant argues that JP2000-273349 does not disclose at all the claimed feature described above. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/   Primary Examiner, Art Unit 1731